Per Curiam.
Information against the appellant for a rape. Trial and conviction. The judgment against the accused must be reversed. The information alleges no facts giving the Court jurisdiction, either the consent of the accused, or otherwise. That the information must allege the facts giving jurisdiction, as they are traversable, has been decided in numerous cases.
The judgment is reversed, and the cause remanded.
The clerk will give the proper notice for a return of the prisoner to Kosciusko county.